679 P.2d 1379 (1984)
67 Or.App. 716
Jeanne MOSER, Personal Representative of the Estate of Barbara A. Hampton, Deceased, Appellant,
v.
Clifford HAMPTON, Respondent, and
Denise Marie Jayne, Defendant.
No. A8102-01142; CA A27147.
Court of Appeals of Oregon.
Argued and Submitted November 16, 1983.
Decided April 18, 1984.
*1380 Michael A. Greene, Portland, argued the cause for appellant. With him on the briefs was Rosenthal & Greene, P.C., Portland.
Anna J. Brown, Portland, argued the cause for respondent. With her on the brief were I. Franklin Hunsaker, R.G. Stephenson and Bullivant, Wright, Leedy, Johnson, Pendergrass & Hoffman, Portland.
Before RICHARDSON, P.J., and VAN HOOMISSEN and NEWMAN, JJ.
RICHARDSON, Presiding Judge.
This is a wrongful death action arising from a motor vehicle accident involving two vehicles. Decedent, a passenger in the vehicle driven by her husband, died as a result of the accident. Plaintiff, as personal representative of decedent's estate, seeks recovery from decedent's husband, defendant Clifford Hampton, and from the driver of the other vehicle, defendant Denise Jayne. Plaintiff appeals from a judgment dismissing her complaint against Hampton[1] on the ground of spousal immunity. We affirm.
In the first claim, the complaint alleges that defendants were negligent in the operation of their respective vehicles and were both driving while under the influence of intoxicating liquor. In the second claim, plaintiff realleges the specifications of negligence and intoxication and alleges:
"The acts of defendant Hampton, as stated above, were reckless and in complete disregard of the safety and well-being of Barbara A. Hampton, deceased."
The third claim alleges:
"The acts of defendant Hampton as stated above were in complete disregard *1381 of the safety and well-being of Barbara A. Hampton, deceased, and amount to willful misconduct."
Plaintiff makes essentially three arguments for reversal of the judgment. She first argues, under various headings, that the doctrine of spousal immunity should be abolished. Second, she contends that if not abolished, the doctrine does not apply in this case, because defendant Hampton's conduct was reckless or willful misconduct. Third, she contends that the surviving beneficiaries of decedent's estate are the real parties in interest and that application of the doctrine denies them a remedy in violation of Article I, section 10, of the Oregon Constitution.
Plaintiff invites us, by a variety of cogent arguments, to abolish or severely limit spousal immunity. It is not judicial inertia but binding precedent that compels rejection of the invitation. The Oregon Supreme Court has determined that one spouse is immune from an action by the other for nonintentional torts. Chaffin v. Chaffin, 239 Or. 374, 397 P.2d 771 (1964); Kowaleski v. Kowaleski, 227 Or. 45, 361 P.2d 64 (1961); Smith v. Smith, 205 Or. 286, 287 P.2d 572 (1955); Apitz v. Dames, 205 Or. 242, 287 P.2d 585 (1955). As in Winn v. Gilroy, 61 Or. App. 243, 656 P.2d 386, rev. allowed 294 Or. 792, 662 P.2d 727 (1983), we cannot disregard the controlling precedent.
Plaintiff argues that her complaint states a cause of action for reckless or willful misconduct that is not protected by this doctrine of spousal immunity. The basis of her argument is Apitz v. Dames, supra, and Cowgill, Adm'r v. Boock, Adm'r, 189 Or. 282, 218 P.2d 445 (1950). In Apitz the husband intentionally shot and killed his wife and then committed suicide. The wife's personal representative brought a wrongful death action against the husband's estate. The court held that the doctrine of spousal immunity does not prevent a claim for an intentional tort. The exception to spousal immunity was clearly limited to intentional torts.
Plaintiff argues that Cowgill provides a conceptual basis for recovering in this case. It involved the application of immunity from actions by children against their parents for tortious injury. There, the father, who was intoxicated, refused to allow his 17-year-old son to drive him home and forced the son to ride in the car while he drove. The vehicle was involved in an accident, and both the father and son were killed. The personal representative of the son's estate brought a wrongful death action against the father's estate. In discussing the concept of parental immunity, the court held that there was an exception to the doctrine for willful or malicious misconduct on the part of the parent. The court said:
"The evidence in the instant action certainly shows that the decedent-father was guilty of willful misconduct." 189 Or. at 301, 218 P.2d 445.
In Chaffin v. Chaffin, supra, the court explained its holding in Cowgill:
"* * * [W]e conclude that an act by a parent, whether described as willful or malicious or wanton, which will pierce the veil of parental immunity, is an act which is done with an intention to injure the child or is of such a cruel nature in and of itself as to evidence not a reasonably normal parental mind, but an evil mind, malo animo. * * *" 239 Or. at 387, 397 P.2d 771.
In discussing the necessary allegations of a complaint, the court said:
"We reach the conclusion then that for a petition of a minor child to state a cause of action against a parent, even under the modified rule of Cowgill v. Boock, supra, the complaint must allege facts from which a conclusion can be drawn that the parent committed an act so cruel in its nature as to denote a wicked intent to cause injury to someone." 239 Or. at 388, 397 P.2d 771.
Even assuming that the modified rule of Cowgill respecting parental immunity *1382 is readily transferrable to spousal immunity, plaintiff's complaint does not state a claim. The complaint alleges in a conclusory fashion that defendant Hampton's acts amounted to reckless or willful misconduct. The specific allegation of defendant Hampton's conduct control over the general allegation of recklessness or willfulness. Chaffin v. Chaffin, supra. The acts alleged constitute ordinary negligence, with the additional allegation of intoxication. Those specifications are no more than allegations of gross negligence, which is not sufficient to pierce the veil of immunity.
Plaintiff's constitutional argument was answered adversely to her claim in Smith v. Smith, supra.
Affirmed.
VAN HOOMISSEN, Judge, specially concurring.
I concur in the result reached by the majority under the binding precedent cited in the majority opinion.[1] However, at least to the extent of the claim presented here, that precedent should be reexamined.
The spousal immunity rule is a creature of the common law. It is rooted in a legal fiction that a husband and wife are united as a legal entity under the direction and control of the husband. At common law, a wife could not act legally without her husband's consent, nor could she sue him in tort, no matter how egregious the conduct giving rise to her claim. Erosion of the fiction began with the passage of Married Women's Acts in the early nineteenth century, which gave married women a legal status apart from their husband's.[2] Concomitant with that erosion was the development of public policy in favor of immunity.[3]See Garlick, Interspousal Tort Immunity: An Analysis of the Law in Oregon and Washington, 8 Will L J 427 (1972).
Jurisdictions retaining spousal immunity advance a variety of arguments favoring retention, including: (1) unity of spouses on marriage; (2) promotion of family harmony; (3) prevention of collusive or fraudulent claims by spouses; (4) prevention of a large increase in "trivial" claims; (5) adequate redress for injury provided by domestic relations and criminal courts; and (6) the legislative prerogative in abolishing spousal immunity. See Boblitz v. Boblitz, 296 Md. 242, 462 A.2d 506, 513 (1983); Moore, The Case for Retention of Interspousal Tort Immunity, 7 Ohio N.U.L. Rev. 943 (1980). None of those arguments justifies the denial of a civil remedy on the evidence here.
The common law notion of marital unity gives little support for retention of immunity on these facts. It perhaps served a function in denying legal equality to women, but that injustice has been remedied. See Apitz v. Dames, 205 Or. 242, 262, 287 P.2d 585 (1955); Davis v. Davis, 657 S.W.2d 753, 754 (Tenn. 1983).
The arguments that the rule promotes family harmony and that adequate redress is provided through domestic relations and *1383 criminal courts fall of their own weight. Certainly criminal or dissolution action by one spouse against the other have no less an effect on family harmony than civil litigation. Further, spouses may now sue each other for injury to property, breach of contract and intentional torts. Barring action by an injured spouse serves only to deny that person compensation for injuries sustained through the negligence of another. It is the wrongful act, not the subsequent litigation, that causes most familial disharmony. Indeed, knowledge that one may be sued for committing a negligent tort against one's spouse should serve to increase vigilance and to deter such conduct when spouses interact. See Immer v. Risko, 56 N.J. 482, 267 A.2d 481, 488 (1970). Interspousal tort claims often arise from activity, such as operating an automobile, where the defendant spouse has liability insurance. With the threat of financial ruin removed, it is less likely that disharmony will result from litigation. See Tubbs v. Dressler, 435 So. 2d 792, 793 (Fla. 1983) (immunity waived to extent of negligent spouse's insurance).
As for the fear that trial courts will be deluged with trivial claims, there is no more incentive for spouses, absent collusive actions, to bring trivial actions than for the population generally. See Richard v. Richard, 131 Vt. 98, 300 A.2d 637, 641 (1973). Preventing collusive or fraudulent claims is important. See Smith v. Smith, 205 Or. 286, 311, 287 P.2d 572 (1955). Still, that does not justify the absolute bar imposed by the spousal immunity doctrine. Trial judges, attorneys and juries are quick to recognize collusion and fraud. The jury, the polestar of our legal system, should not be underestimated. To say that an action should not be allowed because of the possibility of collusion or fraud is to denigrate the merits of our jurisprudence. See Coffindaffer v. Coffindaffer, 244 S.E.2d 338, 343 (W. Va. 1978). Further, it is not always in the defendant-spouse's interest to admit liability, especially when a third party is involved, as is common in negligence actions. In that situation, insurance companies may expect that their insureds will cooperate in the defense of claims. To the extent that insurers' liability is increased by allowance of interspousal suits, the increase will be reflected in premiums.
A final justification used for spousal immunity is that any change should be left to the legislature. See Chaffin v. Chaffin, 239 Or. 374, 390, 397 P.2d 771 (1964). The immunity is of common-law origin. Created by the courts, they may properly lay it to rest. As Chief Justice O'Connell stated in his dissent in Chaffin v. Chaffin, supra, 239 Or. at 391, 397 P.2d 771:
"* * * [W]e should abolish the doctrine of spousal and parental immunity in this state under the circumstances of this case. Practically everyone who has written upon the subject concludes that the reasons advanced in the cases for employing these doctrines are unconvincing. * * * In the present case the court does not answer the arguments for the abolition of these doctrines but simply rests its decision on the ground that we should follow precedent and that any change should be made by the legislature. I do not subscribe to this philosophy of judicial inertia. We, not the legislature, are responsible for creating the rule of immunity in these cases; we should be as ready to cast the rule aside if it cannot be defended."
See also Hungerford v. Portland Sanitarium, 235 Or. 412, 414, 384 P.2d 1009 (1963) (abrogating doctrine of charitable immunity).
The American Law Institute favors abrogation of the immunity. Restatement (Second) Torts § 895F (1979), states:
"(1) A husband or wife is not immune from tort liability to the other solely by reason of that relationship.
"(2) Repudiation of general tort immunity does not establish liability for an act or omission that, because of the marital relationship, is otherwise privileged or is not tortious."
Comment f to the section states:
"The last two decades have witnessed the definite rejection and abolition of the *1384 immunity between husband and wife in its entirety in a substantial number of jurisdictions. Numerous courts have followed a dissenting opinion of Mr. Justice Harlan in Thompson v. Thompson, (1910) 218 U.S. 611, and have held that the Married Women's Acts and the position of equality in which they were intended to place the spouses have removed all reason and justification for the immunity, and that one spouse is subject to liability to the other for any tort whether it is to property or to the person. The number of these decisions has been on the increase in recent years and has been encouraged by the spread and general use of liability insurance, particularly in automobile cases. The indications are clear that this is the future state of the law in all states."
Dean Prosser concluded that, in view of recent decisions concerning the doctrine, there is "no possible justification for it except that of historical survival." Prosser, The Law of Torts, § 122 (4th ed 1971).[4]
Most states have abrogated spousal immunity in whole or in part.[5] Oregon has abrogated it for intentional torts. Apitz v. Dames, supra. This is an appropriate time for the Supreme Court to consider abrogating it on this evidence, or completely. Justice Brand put it succinctly in Apitz v. Dames, supra, 205 Or. at 270, 287 P.2d 585:
"It is the virtue of the common law that as mores change, the law will also change. An old rule is eroded and a new rule attaches to the body by accretion."
NOTES
[1]  The court entered a final judgment pursuant to ORCP 67 B as to defendant Hampton.
[1]  In Winn v. Gilroy, 296 Or. 718, ___ P.2d ___ (1984), the Supreme Court partially abrogated the parental immunity rule in holding that parents are not immune from liability for injury to their children caused by a parent's negligent driving or driving while intoxicated.
[2]  See ORS 108.010, et seq; see also Oregon Constitution, Art. XI, § 5; General Laws of Oregon (Deady), 1845-1864, ch. 1, § 30, p. 145; 1 Codes and Statutes of Oregon, ch. III, §§ 30, 31 (Bellinger and Cotton 1902).
[3]  In Thompson v. Thompson, 218 U.S. 611, 619, 31 S. Ct. 111, 113, 54 L. Ed. 1180 (1910), the Supreme Court refused to interpret the District of Columbia's Married Women's Act as abrogating spousal immunity. Noting the strong public policy favoring family harmony, the court held that a spouse could seek redress for personal injury through the criminal law or the divorce courts, but not by a civil action for damages. The untenability of that holding, as demonstrated in Justice Harlan's dissent in Thompson, led several states specifically to abolish spousal immunity for intentional torts. See, e.g., Brown v. Brown, 88 Conn. 42, 89 A. 889 (1914); Crowell v. Crowell, 180 N.C. 516, 105 S.E. 206 (1920).
[4]  Many writers have criticized the rule. See, e.g., 1 Harper and James, The Law of Torts §§ 8, 10 (1956); McCurdy, Personal Injury Torts Between Spouses, 4 Vill.L.Rev. 303 (1959); Young, A Job Half Done: Florida's Judicial Modification of the Intrafamilial Tort Immunities, 10 Fla.St.U.L.Rev. 639 (1983); Brinker, Interspousal Tort Immunity in Missouri, 47 Mo.L.Rev. 519 (1982); Querna, Freehe v. Freehe: The Abrogation of Interspousal Tort Immunity in Washington, 10 Will.L.J. 287 (1974); Note, 30 Kan.L.Rev. 611 (1982); Note, 11 Cap.U.L.Rev. 881 (1982); Note, 13 Creighton L.Rev. 423 (1979); Comment, 11 Suffolk U.L.Rev. 1214 (1977); Comment, 27 Ohio St.L.J. 550 (1966).
[5]  Twenty-nine jurisdictions have fully abolished the rule: Alabama: Penton v. Penton, 223 Ala. 282, 135 So. 481 (1931); Alaska: Cramer v. Cramer, 379 P.2d 95 (Alaska 1963); Arizona: Fernandez v. Romo, 132 Ariz. 447, 646 P.2d 878 (1982); Arkansas: Leach v. Leach, 227 Ark. 599, 300 S.W.2d 15 (1957); California: Klein v. Klein, 58 Cal. 2d 692, 26 Cal. Rptr. 102, 376 P.2d 70 (1962); Colorado: Rains v. Rains, 97 Colo. 19, 46 P.2d 740 (1935); Connecticut: Brown v. Brown, 88 Conn. 42, 89 A. 889 (1914); Indiana: Brooks v. Robinson, 259 Ind. 16, 284 N.E.2d 794 (1972); Kentucky: Brown v. Gosser, 262 S.W.2d 480 (Kentucky 1953); Maine: MacDonald v. MacDonald, 412 A.2d 71 (Maine 1980); Maryland: Boblitz v. Boblitz, 296 Md. 242, 462 A.2d 506 (1983); Michigan: Hosko v. Hosko, 385 Mich. 39, 187 N.W.2d 236 (1971); Minnesota: Beaudette v. Frana, 285 Minn. 366, 173 N.W.2d 416 (1969); New Hampshire: Gilman v. Gilman, 78 N.H. 4, 95 A. 657 (1915); Nebraska: Imig v. March, 203 Neb. 537, 279 N.W.2d 382 (1979); New Jersey: Merenoff v. Merenoff, 76 N.J. 535, 388 A.2d 951 (1978); New York: State Farm Mut. Auto. Ins. Co. v. Westlake, 35 N.Y.2d 587, 364 N.Y.S.2d 482, 324 N.E.2d 137 (1974); New Mexico: Maestas v. Overton, 87 N.M. 213, 531 P.2d 947 (1975); North Carolina: Crowell v. Crowell, 180 N.C. 516, 105 S.E. 206 (1920); North Dakota: Fitzmaurice v. Fitzmaurice, 62 N.D. 191, 242 N.W. 526 (1932); Oklahoma: Courtney v. Courtney, 184 Okla. 395, 87 P.2d 660 (1938); Pennsylvania: Hack v. Hack, 495 Pa. 300, 433 A.2d 859 (1981); South Carolina: Pardue v. Pardue, 167 S.C. 129, 166 S.E. 101 (1932); South Dakota: Scotvold v. Scotvold, 68 S.D. 53, 298 N.W. 266 (1941); Tennessee: Davis v. Davis, 657 S.W.2d 753 (Tenn. 1983); Utah: Stoker v. Stoker, 616 P.2d 590 (Utah 1980); Washington: Freehe v. Freehe, 81 Wash.2d 183, 500 P.2d 771 (1972); West Virginia: Coffindaffer v. Coffindaffer, 244 S.E.2d 338 (W. Va. 1978); Wisconsin: Wait v. Pierce, 191 Wis. 202, 209 N.W. 475 (1926).